Citation Nr: 0430093	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-21 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of multiple joints, currently evaluated 20 percent 
disabling.  

2.  Entitlement to an initial rating greater than 20 percent 
for bilateral hearing loss.  

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had approximately 26 years' active duty, 
culminating in his retirement in August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In October 2004, the Board granted the appellant's motion to 
advance his appeal on the docket.  38 C.F.R. § 20.900(c) 
(2003).  


FINDINGS OF FACT

1.  The medical evidence shows that degenerative joint 
disease of the right shoulder is manifested by a 20 degree 
loss of motion, with slight excess fatigability, due to pain 
or flare-ups.  

2.  The medical evidence shows that degenerative joint 
disease of the left shoulder is manifested by a 20 degree 
loss of motion, with slight excess fatigability, due to pain 
or flare-ups.  

3.  The medical evidence shows that degenerative joint 
disease of the right thumb and other fingers of his right 
hand is manifested by a 5 degree loss of flexion, with a 20 
percent loss of function, with flare-ups of pain.  

4.  The medical evidence shows that degenerative joint 
disease of the left thumb and other fingers of his left hand 
is manifested by a 5 degree loss of flexion, with a 
20 percent loss of function, with flare-ups of pain.  

5.  The medical evidence shows that degenerative joint 
disease of the right elbow is manifested by a 10 degree loss 
of extension and a 10 degree loss of flexion, with a 
20 percent loss of function, due to flare-ups of pain.  

6.  The medical evidence shows that the veteran has level VI 
hearing in his right ear and level V hearing in his left ear.  

7.  The medical evidence shows that degenerative disc disease 
of the cervical spine was manifested by full range of motion 
of the cervical spine with mild pain prior to May 2003 and by 
mild pain and slightly decreased range of motion of the 
cervical spine beginning in May 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for degenerative 
joint disease of the right shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003 (2004).  

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the left shoulder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003 (2004).  

3.  The criteria for a 10 percent rating for degenerative 
joint disease of the right thumb and other fingers of the 
right hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5228 (2004).  

4.  The criteria for a 10 percent rating for degenerative 
joint disease of the left thumb and other fingers of the left 
hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5228 (2004).  

5.  The criteria for a 10 percent rating for degenerative 
joint disease of the right elbow with limitation of flexion 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5206 
(2004).  

6.  The criteria for a 10 percent rating for degenerative 
joint disease of the right elbow with limitation of extension 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5207 
(2004).  

7.  The criteria for an initial rating greater than 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.86, Code 6100 (2004).  

8.  The criteria for an initial rating greater than 10 
percent for degenerative disc disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed October 2001 rating decision and a July 
2003 statement of the case that discussed the pertinent 
evidence, and the laws and regulations related to the 
veteran's claims.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in an August 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in August 2001 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In August 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds no defect with respect to the timing of the 
VCAA notice requirement.  The notice provided to the 
appellant in August 2001 was given prior to the first AOJ 
adjudication of the claims and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the current appeal arose, in part, from 
the ratings assigned following the initial grant of service 
connection for degenerative disc disease of the cervical 
spine and for bilateral hearing loss.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to those disabilities 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Degenerative joint disease of multiple joints

The service medical records show that the veteran experienced 
pain and discomfort in the joints of his right hand, right 
foot, and right knee beginning in 1968; following steroid 
injections and aspirin therapy, the symptoms disappeared 
approximately one year later.  In 1972, he developed pain in 
both hands, both elbows, both knees, and both hips.  The 
physical examination during service was essentially negative.  
Osteoarthritis was diagnosed.  

On examination in 1975, the veteran complained of pain in the 
MTP (although the examiner probably meant the 
metacarpophalangeal [MCP] joints) and PIP joints of his right 
hand, although he indicated that he had had some discomfort 
in all peripheral joints during the previous year, most 
significantly, his hands, hips, and knees.  He denied 
problems with his cervical spine or lumbosacral spine.  
Essentially no pertinent abnormal clinical findings were 
noted at that time, except for some Heberden's nodes.  The 
veteran did not complain of any pain during the examination, 
except in the right hand on flexor strength testing.  The 
examiner diagnosed probable osteoarthritis.  

Another VA orthopedic compensation examination was conducted 
in September 2001.  At that time, the veteran complained of 
constant pain in his hands, especially his thumbs, his 
elbows, hips, neck and toes.  He indicated that he could not 
stand for more than half an hour before having to sit and 
rest.  The veteran particularly complained of sharp pain in 
the left MCP joint where he had had a Cortisone injection.  
He also complained of pain in the second, third, and fourth 
toes of his right foot.  He took Naprosyn twice a day for the 
pain and wore pads on his toes to cushion them.  

On examination in September 2001, there was deformity of the 
veteran's hands, particularly the left third finger which was 
deviated approximately 30 degrees laterally.  He was able to 
touch the palmar surface of his hands with all fingers, 
except the left third finger.  Motion of all the fingers was 
painless, except both thumbs.  The veteran was noted to be 
right-handed.  Grip strength of the left hand was somewhat 
less than for the right.  Range of motion of both shoulders 
was noted to be full and painless, except that external 
rotation of each shoulder caused pain at 45 degrees.  Flexion 
of both elbows was possible to 160 degrees with pain and 
extension was accomplished to 180 degrees.  Range of motion 
of both hips was painless in all axes: external rotation was 
possible to 45 degrees bilaterally, internal rotation to 30 
degrees bilaterally, abduction to 45 degrees bilaterally, and 
adduction to 30 degrees bilaterally.  The veteran was able to 
flex and extend his toes.  A hammertoe deformity was noted of 
the right second, third, and fourth toes.  

X-rays of the shoulders in September 2001 reportedly showed 
bilateral calcific change within the rotator cuff and mild 
degenerative changes in both acromioclavicular joints, as 
well as findings supportive of a diagnosis of impingement 
syndrome on the left.  X-rays reportedly showed degenerative 
changes in both hands that the radiologist felt most likely 
represented post-traumatic osteoarthritis.  X-rays of the 
veteran's elbows showed mild hypertrophic changes on the 
right.  X-rays of the feet showed no significant 
osteoarthritic changes.  There was no evidence of 
osteoarthritis in either hip on x-ray.  Mild degenerative 
disc changes were noted at C3-4 and C5-6 on x-ray of the 
cervical spine, along with evidence of a stable fusion at C5-
6.  The examiner's diagnoses included minor hypertrophic 
degenerative joint disease of the right elbow, Achilles 
traction spur of the right foot, degenerative joint disease 
of both hands, hip arthralgia, and bilateral degenerative 
joint disease and calcific tendonitis, and degenerative disc 
disease at C3-4 and C4-5, with a stable fusion.  

VA treatment records dated from November 2002 to March 2003 
reflect treatment for a fractured right ankle the veteran 
sustained in a fall.  He also complained of right shoulder 
pain after the fall; x-rays of the shoulder showed no acute 
changes.  

Another VA compensation examination was conducted in May 
2003.  At that time, the veteran complained that his hands 
were stiff, that he had decreased grip strength, and could 
not lift more than 30 pounds.  He described the level of pain 
in his hands as averaging 5/10.  The veteran reported that he 
experienced no functional impairment of his shoulders, but 
that he had constant pain that averaged 8/10.  He indicated 
that the shoulder pain limited his ability to lift his 
grandchildren, as well as other activities.  He also noted 
that he had pain in his right elbow that he described as 
4/10.  Although the veteran denied having any left arm pain 
during the examination, he contacted the examiner afterward 
to report that he did indeed have left arm pain when he rode 
his bicycle.  But he had not ridden his bicycle recently due 
to another shoulder injury.  

The examiner in May 2003 again noted the Heberden's nodes in 
the veteran's hands and the ulnar deviation of his left 
middle finger PIP joint.  He had full range of motion of his 
fingers, although grip strength in his right hand was 
somewhat less than on the left.  There was full range of 
motion of both shoulders; no significant pain on motion was 
noted.  Moderate crepitance was felt on range of motion of 
the shoulders, but there was no muscle atrophy.  Range of 
motion of the right elbow was reported to be normal in all 
axes.  The examiner noted that there was only mild pain with 
range of motion of the right elbow, but indicated that there 
was no hesitancy in moving the elbow.  The examiner noted 
that x-rays of the hands and shoulders done previously showed 
a diffuse degenerative disease process.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:     

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations:  20 percent 

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups:  10 percent

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

Diagnostic Code 5003.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

 Limitation of flexion of the forearm:		   Major  Minor
  Flexion limited to 45 degrees.............................      
50      40
  Flexion limited to 55 degrees............................      
40      30
  Flexion limited to 70 degrees............................      
30      20
  Flexion limited to 90 degrees............................      
20      20
  Flexion limited to 100 degrees...........................      
10      10
  Flexion limited to 110 degrees............................       
0       0

Code 5206.  

Limitation of extension of the forearm:		   Major  Minor
  Extension limited to 110 degrees........................      
50      40
  Extension limited to 100 degrees........................      
40      30
  Extension limited to 90 degrees..........................      
30      20
  Extension limited to 75 degrees..........................      
20      20
  Extension limited to 60 degrees..........................      
10      10
  Extension limited to 45 degrees..........................      
10      10

Code 5207.  

Impairment of supination and pronation:		       Major  
Minor
  Loss of (bone fusion):
    The hand fixed in supination or hyperpronation......   40      
30
    The hand fixed in full pronation....................      
	30      20
    The hand fixed near the middle of the arc or              
20      20
     moderate pronation.................................
  Limitation of pronation:
    Motion lost beyond middle of arc....................      
	30      20
    Motion lost beyond last quarter of arc, the hand 	20      
20
     does not approach full pronation...................
  Limitation of supination:
    To 30° or less..................................      	
		10      10

Code 5213.  

Limitation of motion of the wrist:			      Major  
Minor
  Dorsiflexion less than 15 degrees.........................      
10      10
  Palmar flexion limited in line with forearm..........      
10      10

Code 5215.  

Limitation of motion of the thumb:			       Major  
Minor
    With a gap of more than two inches (5.1 cm.) between 
     the thumb pad and the fingers, with the thumb
     attempting to oppose the fingers...................	
		20	20
    With a gap of one to two inches (2.5 to 5.1 cm.)
     between the thumb pad and the fingers, with the
     thumb attempting to oppose the fingers.............	
	10	10
    With a gap of less than one inch (2.5 cm.) between 
     the thumb pad and the fingers, with the thumb
     attempting to oppose the fingers...................	
		0	0

Code 5228.  

Limitation of motion of the index or long finger:	       
Major  Minor
    With a gap of one inch (2.5 cm.) or more between the
     fingertip and the proximal transverse crease of the
     palm, with the finger flexed to the extent
     possible, or; with extension limited by more than
     30 degrees.........................................	
			10	10
    With a gap of less than one inch (2.5 cm.) between
     the fingertip and the proximal transverse crease of
     the palm, with the finger flexed to the extent
     possible, and; extension is limited by no more than
     30 degrees.........................................	
			0	0

Code 5229.  

Any limitation of motion of the ring or little finger 
warrants a 0 percent rating.  Code 5230.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

As noted above, range of motion of all of the veteran's 
peripheral joints has remained normal on recent examinations, 
except for his left middle finger.  The rating schedule does 
not provide for a compensable evaluation for deformity or 
limitation of motion of the middle finger.  Although the 
veteran has complained that he had constant pain in all of 
his joints, the only verifiable actual painful motion noted 
by any examiner has been in his thumbs.  Nevertheless, the 
May 2003 VA examiner commented that, with flare-ups of his 
pain, the veteran would experience a 5 degree loss of flexion 
of the MCP and PIP joints of both hands, with a 20 percent 
loss of function; he would experience no excess fatigability, 
weakened movement, or coordination, however.  He also 
commented that the veteran would experience a 20 degree loss 
of abduction and forward flexion of both shoulders due to 
pain or flare-ups, with slight excess fatigability; he would 
experience no incoordination, however.  Regarding the 
veteran's right elbow, the examiner commented that he would 
experience a 5 degree loss of extension and a 10 degree loss 
of flexion due to flare-ups of pain, with a 20 percent loss 
of functionality; he would have no excess fatigability, 
weakened movement, or incoordination, though.  

A 20 percent rating is currently in effect for arthritis of 
multiple joints on the basis of x-ray evidence of involvement 
of two or more major joints or minor joint groups with 
occasional incapacitating episodes, under Code 5003.  The 
Board finds that, considering the provisions of 38 C.F.R. 
§ 4.59, as well as the holding of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), a separate 10 percent rating should be 
assigned for painful motion of each thumb under Code 5299-
5228.  Also, in light of the reported slightly decreased 
range of motion and slight fatigability of his shoulders due 
to flare-ups, the Board finds that a 10 percent rating is 
warranted for each shoulder due to noncompensable loss of 
motion and functional ability due to flare-ups under Code 
5003.  Moreover, because of the reported slightly decreased 
flexion and extension and slight loss of functionality of the 
veteran's right elbow with flare-ups of pain, the Board finds 
that two separate 10 percent ratings are warranted for the 
right elbow under Codes 5206 and 5207; see VAOPGCPREC 9-2004.  

Although the veteran later contacted the May 2003 examiner to 
state that he did in fact have pain in his left elbow while 
riding his bicycle, the examiner did not note any pertinent 
abnormal clinical findings.  The record does not indicate 
that, although he may have pain in the elbow, the veteran has 
any limitation of motion of the joint due to pain or other 
significant impairment of the elbow.  Weighing all of the 
medical evidence and information provided by the veteran, the 
Board finds that the criteria for a compensable rating for 
degenerative joint disease of the left elbow are not met at 
this time under any applicable diagnostic code.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his arthritis of multiple joints.  Neither does the record 
reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against ratings greater 
than those assigned above.  

In summary, the Board concludes that an increased rating is 
warranted for degenerative joint disease of multiple joints, 
including a 10 percent rating for painful motion of each 
thumb under Code 5299-5228, a 10 percent rating for each 
shoulder due to noncompensable limitation of motion and loss 
of functional ability due to flare-ups under Code 5003, and 
two 10 percent ratings for the right elbow under both Codes 
5206 and 5207.  

The Board would point out that the provisions of Code 5003 
preclude concurrent assignment of compensable ratings based 
on limitation of motion that the Board has assigned herein 
for the disability and the 20 percent rating for degenerative 
joint disease of multiple joints that was assigned by the RO 
based on x-ray findings.  

Bilateral hearing loss 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

The veteran's claim for service connection for bilateral 
hearing loss was received in May 2001.  A rating decision in 
October 2001 established service connection for bilateral 
hearing loss and assigned a noncompensable evaluation.  A 
rating decision in June 2003 increased the rating for hearing 
loss to 20 percent, effective from the date of receipt of the 
veteran's claim.  

On an audiological evaluation obtained in conjunction with 
the veteran's retirement in November 1973, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
30
40
40
30
Left
10
20
25
30
21

Mild high frequency hearing loss in both ears was diagnosed.  

On an authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
45
55
60
70
58
Left
45
55
60
70
58

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear and of 80 percent in the left 
ear.  

On an authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
55
55
60
70
60
Left
55
60
60
70
61

Speech audiometry revealed speech discrimination ability of 
64 percent in the right ear and of 72 percent in the left 
ear.  

The veteran has submitted reports of private audiometric 
evaluations in November 1996, November 2000, and March 2002.  
Those reports contain graphical representations of the 
puretone data that the Board is not permitted to interpret.  
The examiners, however, did report speech discrimination 
scores that ranged from 88 percent in each ear in November 
1996 to 68 percent in the right ear and 76 percent in the 
left ear in March 2002, scores similar to those obtained on 
the VA evaluations.  

Applying the rating criteria to the October 2001 audiometric 
data, a numeric score of II is assigned for the veteran's 
right ear and III for his left ear.  Those scores translate 
to a 0 percent rating for bilateral hearing loss.  The data 
obtained on the April 2003 examination reflect a numeric 
score of VI for the right ear and V for the left ear, for 
which a 20 percent rating is assigned.  

Inasmuch as Fenderson applies to this issue, the Board 
concludes that the audiometric data warrant a 0 percent 
rating, effective from May 2001, and a 20 percent rating, 
effective from the date of the May 2003 examination.  The 
June 2003 rating decision, however, assigned a 20 percent 
rating, effective from May 2001, covering the entire appeal 
period.  Accordingly, the Board finds that an evaluation 
greater than 20 percent is not warranted for any portion of 
the appeal period.  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his hearing loss.  Neither does the record reflect marked 
interference with employment.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by an employer because of his hearing loss.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Degenerative disc disease of the cervical spine

The service medical records are completely negative for any 
complaints relative to degenerative disc disease of the 
cervical spine.  

A VA examiner in February 1975 specifically noted that the 
veteran denied any problems with his cervical spine.  The 
examiner did not record any abnormal clinical findings or 
diagnosis reflective of a cervical spine disorder.  

On VA compensation examination in September 2001, the 
veteran's complaints included constant pain in his neck.  The 
examiner reported that there was full, painless range of 
motion of the neck in all axes, except for some pain on 
rotation in each direction.  X-ray examination noted fusion 
of the C5 and C6 vertebrae, which appeared stable, and mild 
narrowing at C3-4 and C6-7.  The radiologist's impression was 
of stable appearing fusion of C5 and C6 and mild degenerative 
disc disease at C3-4 and C5-6 [sic].  

The VA examiner in May 2003 noted that the veteran denied 
sustaining any trauma to his neck during service and denied 
having any problems with his neck during service.  The 
veteran reported that he sustained an injury after service in 
approximately 1986 in which he was hit in the head with a 
golf ball, which caused his head and neck to snap because of 
the impact.  He was then treated conservatively for an 
apparent disc rupture at C5-6 until approximately 1988, when 
he underwent a successful discectomy and fusion.  The surgery 
reportedly relieved all of his previous upper extremity 
radicular pain.  At the time of the May 2003 examination, the 
veteran complained of constant pain in his neck of 4/10 and 
painful rotation of his neck.  On examination, there was no 
cervical muscle tenderness or muscle atrophy.  Forward 
flexion was possible to 40 degrees and extension was 
accomplished to 40 degrees.  Lateral rotation was possible to 
50 degrees in each direction, lateral bending to 20 degrees 
bilaterally.  Pain was noted in all ranges of motion.  

Initially, the Board notes that the May 2003 VA examiner 
commented that, 

It is unclear to this examiner why the 
veteran is service-connected for 
degenerative disc disease, cervical 
spine, because based on the veteran's 
statement his neck problems are due to an 
injury that occurred after service in 
1986.  It is left to the regional office 
to sort through this.  

The October 2001 rating decision that granted service 
connection for the disability does not indicate the RO's 
specific rationale for its decision in that regard.  The 
medical evidence does not reflect a diagnosis of degenerative 
joint disease or osteoarthritis of the cervical spine.  
Nevertheless, service connection has been established for 
degenerative disc disease of the cervical spine, effective 
from May 2001.  The issue currently before the Board is 
entitlement to an initial rating greater than 10 percent for 
that disability.  

VA revised the criteria for evaluating intervertebral disc 
disease in September 2002.  Generally, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warrants a 60 percent rating.  A 
40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Code 5293, in effect prior to 
September 23, 2002.  

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

The record indicates that the veteran injured his neck in 
1986 and thereafter had neck and upper extremity radicular 
pain.  He underwent a discectomy and vertebral fusion in 1988 
which, according to the veteran, relieved the radiating pain.  
Since that time, his only complaint has been neck pain.  

There is no evidence of any complaint or clinical findings 
indicative of any current neurological manifestation of the 
disability.  On examination in September 2001, the only 
abnormal finding was some pain on rotation of the neck in 
each direction; range of motion in all axes was noted to be 
full.  The May 2003 examiner indicated that the veteran had 
pain in all ranges of motion of his cervical spine; combined 
range of motion of the cervical spine was recorded as 220 
degrees.  

Applying the medical findings to the criteria that were in 
effect prior to September 2002, the Board finds that a 10 
percent rating and no more is warranted for slightly painful 
motion, as indicative of no more than mild intervertebral 
disc syndrome, using Code 5293.  The Board finds that the 
noted clinical findings do not equate with moderate 
intervertebral disc syndrome with recurring attacks.  

Applying the revised criteria, noting that there is no 
evidence of any incapacitating episodes as contemplated by 
those criteria, the Board finds that the limitation of motion 
recorded by the May 2003 examiner fit the criteria for a 
10 percent rating and no more, under Code 5243.  

The medical evidence does not show that an evaluation greater 
than 10 percent is warranted for any portion of the appeal 
period using any rating criteria.  Because a 10 percent 
rating for degenerative disc disease of the cervical spine 
has been in effect during the entire appeal period, no 
greater rating may be assigned.  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has recently been hospitalized for treatment 
of his degenerative disc disease of the cervical spine.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
any employer because of the disability.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

ORDER

An increased rating for degenerative joint disease of 
multiple joints, including a 10 percent rating for painful 
motion of each thumb under Code 5299-5228, a 10 percent 
rating for each shoulder due to loss of motion and functional 
ability due to flare-ups under Code 5003, and two 10 percent 
ratings for the right elbow under Codes 5206 and 5207, is 
allowed, subject to the law and regulations governing the 
award of monetary benefits.  

An initial rating greater than 20 percent for bilateral 
hearing loss is denied.  

An initial rating greater than 10 percent for degenerative 
disc disease of the cervical spine is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



